                Case 2:19-cv-01505-JLR Document 25 Filed 04/09/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
     MARK VELICER; VELICER ICE, INC.;
10   VELICER ICE MARINERS, LLC; and                   Case No. 2:19-CV-01505-JLR
     VELICER ICE KENT, LLC,
11                                                    STIPULATION MOTION TO EXTEND
                      Plaintiffs,                     RESPONSE DEADLINE AND TO AMEND
12
                                                      SCHEDULING ORDER
             vs.
13
     FALCONHEAD CAPITAL LLC,                          NOTED FOR CONSIDERATION:
14                                                    APRIL 9, 2020
                      Defendant.
15

16           Plaintiffs Mark Velicer; Velicer Ice, Inc.; Velicer Ice Mariners, LLC; and Velicer Ice

17   Kent, LLC (“Plaintiffs”) and Defendant Falconhead Capital LLC (“Falconhead”) respectfully

18   submit this stipulated motion requesting that the Court issue an order (1) extending Falconhead’s

19   deadline to answer or otherwise respond to the First Amended Complaint (“response deadline”)

20   to April 28, 2020; and (2) extending all deadlines in the November 18, 2019 Scheduling Order,

21   by ninety (90) days to allow for adequate time to complete discovery and permit the efficient

22   handling of this litigation.

23           The parties agree that an extension of the scheduling deadlines and the response deadline

24   is appropriate for the following reasons.

25                                    I.   PROCEDURAL HISTORY
26           Plaintiffs initiated this action by filing a complaint in the King County Superior Court in



     STIPULATION MOTION TO EXTEND RESPONSE                          MILLER NASH GRAHAM & DUNN LLP
     DEADLINE AND TO AMEND SCHEDULING ORDER - 1                     Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                        Seattle, Washington 98121-1128
     578080-0001/4818-4359-9801.1                                     (206) 624-8300/Fax: (206) 340-9599
                Case 2:19-cv-01505-JLR Document 25 Filed 04/09/20 Page 2 of 4



 1   King County, Washington, on August 15, 2019. Thereafter, on September 19, 2019, Falconhead
 2   removed this action to federal court.
 3           On October 28, 2019, Falconhead filed a Motion to Dismiss the Complaint. On March
 4   11, 2020, the Court granted Falconhead’s motion to dismiss, but gave Plaintiffs leave to amend.
 5   On March 31, 2020, Plaintiffs filed their First Amended Complaint. The current deadline for
 6   Falconhead to file an answer or responsive pleading is April 14, 2020. The discovery period is
 7   currently set to expire on November 2, 2020 and the deadline for dispositive motions is
 8   December 1, 2020.
 9                                           II.   ARGUMENT
10           Responsive Pleading Deadline: Falconhead seeks an extension of the responsive pleading
11   deadline to avoid interference with the Easter holiday. In addition, the First Amended Complaint
12   contains a variety of new allegations. Falconhead needs additional time to investigate these
13   allegations and prepare a motion to dismiss the First Amended Complaint. Plaintiffs do not
14   oppose this request.
15           Scheduling Order: A ninety (90) day extension of the scheduling order deadlines would
16   be appropriate under the circumstances and would serve the interest of efficiency and judicial
17   economy.
18           First, the parties agree that the extended cases schedule would be appropriate to allow the
19   parties to conduct complete discovery.
20           Second, the parties agree that their ability to efficiently litigate this action has been
21   hampered by the COVID-19 pandemic and the related stay-at-home orders. As a result of these
22   orders, the parties’ access to documents and services necessary for the litigation of this action has
23   been substantially limited. The pandemic will likely impact the Court’s ability to address any
24   discovery disputes that may arise. It also impacts the parties’ ability to engage in potential third-
25   party discovery or to travel to conduct depositions in person, which the parties wish to do if
26   feasible. Extending the scheduling order by ninety (90) days would allow the party to



     STIPULATION MOTION TO EXTEND RESPONSE                            MILLER NASH GRAHAM & DUNN LLP
     DEADLINE AND TO AMEND SCHEDULING ORDER - 2                       Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                          Seattle, Washington 98121-1128
     578080-0001/4818-4359-9801.1                                       (206) 624-8300/Fax: (206) 340-9599
                Case 2:19-cv-01505-JLR Document 25 Filed 04/09/20 Page 3 of 4



 1   appropriately address appropriately respond to these and other possible issues.
 2           Federal Rules of Civil Procedure 6 and 16 allow the Court to extend deadlines which
 3   have not yet passed for “good cause.”          The district court is “given broad discretion in
 4   supervising the pretrial phase of litigation.” Johnson v. Mammoth Recreations, Inc., 975 F.2d
 5   604, 607 (9th Cir.1992). “[A]n application for the enlargement of time under Rule 6(b)(1)
 6   normally will be granted in the absence of bad faith on the part of the party seeking relief or
 7   prejudice to the adverse party.” Federal Practice & Procedure § 1165.
 8           Good cause exists to grant the requested extension for the reasons set forth above. There
 9   is no prejudice to the parties because the extensions proposed are by consent. The extension also
10   will advance the interest of judicial economy. The pandemic has caused this District to continue
11   all previously scheduled trials for some period of months. Extending the deadline here will
12   ensure that there is adequate space on the calendar to reschedule these delayed trials and
13   otherwise balance the Court’s workload in the coming months.
14           Finally, the parties make this request in good faith, motivated by a desire to engage in
15   efficient litigation, avoid unnecessary burden and expense, and serve the interest of judicial
16   economy. Thus, the motion should be granted.
17           WHEREFORE, the parties respectfully requests that the Court (1) extend the response
18   deadline to April 28, 2020; and (2) extend all deadlines and dates in the November 18, 2019
19   Order, including the discovery deadline, by ninety (90) days as set forth in the attached proposed
20   order.
     STIPULATED AND AGREED to this 6th                  STIPULATED AND AGREED to this 6th
21
     day of April, 2020 by:                             day of April, 2020 by:
22
     s/Daniel J. Oates                                  s/Caroline B. Fichter
23   Daniel J. Oates, WSBA No. 39334                    Caroline B. Fichter, WSBA No. 42554
     MILLER NASH GRAHAM & DUNN LLP                      BUNDY LAW FIRM PLLC
24   Pier 70, 2801 Alaskan Way, Suite 300               5400 Carillon Point
25   Seattle, WA 98121-1128                             Kirkland, WA 98033-7357
     Tel: (206) 624-8300                                Tel: 425-822-7888
26   Fax: (206) 340-9599                                Fax: 425-307-6224



     STIPULATION MOTION TO EXTEND RESPONSE                           MILLER NASH GRAHAM & DUNN LLP
     DEADLINE AND TO AMEND SCHEDULING ORDER - 3                      Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                         Seattle, Washington 98121-1128
     578080-0001/4818-4359-9801.1                                      (206) 624-8300/Fax: (206) 340-9599
                Case 2:19-cv-01505-JLR Document 25 Filed 04/09/20 Page 4 of 4



 1   Email: dan.oates@millernash.com              Email: fichter@myfranchiselawyer.com
     Attorneys for Defendant Falconhead Capital   Attorneys for Plaintiffs
 2
     LLC
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION MOTION TO EXTEND RESPONSE                   MILLER NASH GRAHAM & DUNN LLP
     DEADLINE AND TO AMEND SCHEDULING ORDER - 4              Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                 Seattle, Washington 98121-1128
     578080-0001/4818-4359-9801.1                              (206) 624-8300/Fax: (206) 340-9599
